                                                                               DtSTW^
                                                                            FILED

UNITED STATES DISTRICT COURT
                                                                        JUN 0 5 2019
WESTERN DISTRICT OF NEW YORK



SECURITIES AND EXCHANGE
COMMISSION,

                     Plaintiff,                           TEMPORARY
                                                          RESTRAINING ORDER
            V.

                                                          I:19-CV-00661 EAW
ROBERT C. MORGAN,MORGAN
MEZZANINE FUND MANAGER LLC, and
MORGAN ACQUISITIONS LLC,

                      Defendants.




       For the reasons set forth in the Court's Decision and Order dated June 5, 2019, it is

hereby ORDERED that Plaintiffs motion for a temporary restraining order (Dkt. 4) is

granted in part and denied in part; and it is further

       ORDERED that, pending a hearing and determination of Plaintiffs request for a

preliminary injunction, Robert C. Morgan ("Morgan") and Morgan Mezzanine Fund

Manager LLC (the "Fund Manager") (collectively "Restrained Defendants") are

temporarily restrained from violating Section 17(a) of the Securities Act [15 U.S.C.

§ 77q(a)], Section 10(b) of the Exchange Act [15 U.S.C. § 78j(b)], and Rule lOb-5

promulgated thereunder [17 C.F.R. § 240.10b-5]; and it is further

       ORDERED that, as provided in Federal Rule of Civil Procedure 65(d)(2), the

foregoing paragraph also binds the following who receive actual notice of this Order by

personal service or otherwise: (a) Restrained Defendants' offieers, agents, servants.



                                             - 1 -
employees, and attorneys; and (b) other persons in active concert or participation with

Restrained Defendants or with anyone described in (a); and it is further

       ORDERED that that no person or entity, including any creditor or claimant against

the Notes Funds (specifically, Morgan 11% Notes Fund LLC, Morgan 11% Notes Fund

QP LLC,Morgan Notes Fund II LLC,Morgan Notes Fund QPII LLC,Morgan Notes Fund

III LLC,and Morgan Notes Fund QP III LLC)or the Fund Manager, or any person acting

on behalf of such creditor or claimant, shall take any action to interfere with the taking

control, possession, or management of the assets, including, but not limited to the filing of

any lawsuits, liens or encumbrances or bankruptcy cases to impact the property and assets

subject to this Order or the forthcoming order appointing a receiver; and it is further

       ORDERED that on or before June 12.2019. the parties shall submit to the Court the

names and credentials of all proposed receivers and that the Court will thereafter issue a

separate order appointing a receiver for the Notes Funds and Fund Manager; and it is

further


       ORDERED that, pending a hearing and determination of Plaintiffs request for a

preliminary injunction,the Fund Manager shall file with the Court and serve upon Plaintiff,

within ten(10) business days, a verified written accounting of the Fund Manager's assets,

including the use of the Notes Funds' assets, and the disposition of any assets of any ofthe

Affiliate Borrowers listed on Exhibit A attached hereto for the direct or indirect benefit of

Morgan from October 1, 2013,to the present; and it is further

          ORDERED that, pending a hearing and determination of Plaintiffs request for a

preliminary injunction. Restrained Defendants, any person or entity acting at their direction
                                            -2-
or on their behalf, and any other third party, be and hereby are enjoined and restrained from

destroying, altering, or concealing any and all documents, books, and records that are in

the possession, custody, or control of Restrained Defendants and each of their respective

officers, agents, employees, servants, accountants, financial or brokerage institutions, or

attomeys-in-fact, subsidiaries, affiliates, predecessors, successors, and related entities, that

refer, reflect, or relate to the allegations in the Complaint; and it is further

       ORDERED that a hearing on Plaintiffs request for a preliminary injunction is

scheduled for Fridav. June 28. 2019. at 9:30 AM. at the United States Courthouse, 100

State Street, Rochester, New York; and it is further

       ORDERED that witness and exhibit lists for the preliminary injunction hearing as

required by Local Rule of Civil Procedure 65(a)(4), as well as any further legal

memoranda, shall be filed by no later than June 21. 2019: and it is further

       ORDERED that this Order shall be, and is, binding upon Restrained Defendants,

and each of their respective officers, agents, servants, employees, attomeys-in-fact,

subsidiaries, affiliates, and those persons in active concert or participation with them who

receive actual notice of this Order by personal service, facsimile service, or otherwise.

       SO ORDERED.



                                                           1
                                                                   ites District Judge
Dated: June 5, 2019
       Buffalo, New York




                                              -3-
Property/Affiliate Borrower           Notes Funds with Outstanding
                                      Portfolio Loans


103 Court Street                      Notes Fund I(QP Fund); Notes Fund II (AI Fund);
                                      Notes Fund II(QP Fund); Notes Fund III (AI
                                      Fund); Notes Fund III(QP Fund)
1275 Delaware Ave VES Partners        Notes Fund I(QP Fund); Notes Fund II (AI Fund);
LLC                                   Notes Fund II(QP Fund); Notes Fund III (AI
                                      Fund); Notes Fund III(QP Fund
2013 VC (Villa Capri)                 Notes Fund II (AI Fund); Notes Fund III (QP Fund)

50 Front Street                       Notes Fund II (AI Fund); Notes Fund II(QP Fund);
                                      Notes Fund III (AI Fund); Notes Fund III(QP Fund)
65 Chestnut Street                    Notes Fund II (AI Fund); Notes Fund II(QP Fund)
Academy Place
Cedar Ridge                           Notes Fund II(AI Fund); Notes Fund II(QP Fund);
                                      Notes Fund III (AI Fund); Notes Fund III(QP Fund)

Center City Ithaca                    Notes Fund I(QP Fund); Notes Fund II (AI Fund);
                                      Notes Fund II(QP Fund)

Eden Square( Cranberry Vista)         Notes Fund I(QP Fund); Notes Fund II (AI Fund);
                                      Notes Fund II(QP Fund); Notes Fund III (AI Fund);
                                      Notes Fund III(QP Fund
Ellison Heights                       Notes Fund II (AI Fund); Notes Fund II(QP
                                      Fund); Notes Fund III(QP Fund)
Emerald Springs                       Notes Fund I(QP Fund); Notes Fund III (AI Fund)
Flats in Minn                         Notes Fund I(QP Fund); Notes Fund III (AI Fund);
                                      Notes Fund III(QP Fund
Foubu/Morgan Brownfield Tax           Notes Fund I(QP Fund)
Transaction

Gates Circle - Montante Project       Notes Fund I(QP Fund); Notes Fund II (AI Fund);
                                      Notes Fund II (QP Fund); Notes Fund III (AI Fund);
                                      Notes Fund III (QP Fund)
Glendale Heights - Stratford Trails   Notes Fund II (AI Fund); Notes Fund II (QP Fund
Heritage Land                         Notes Fund III(AI Fund); Notes Fund III(QP Fund
Highlands of Montour Run              Notes Fund I (QP Fund); Notes Fund III (AI Fund);
                                      Notes Fund III(QP Fund
Hinsdale (Canal Crossing)             Notes Fund II (AI Fund); Notes Fund II(QP Fund);
                                      Notes Fund III (AI Fund); Notes Fund III(QP Fund)
Property/Affiliate Borrower          Notes Funds with Outstanding
                                     Portfolio Loans


Hunters Chase                        Notes Fund I(QP Fund); Notes Fund II (AI Fund);
                                     Notes Fund II(QP Fund); Notes Fund III (AI
                                     Fund); Notes Fund III(QP Fund
King Of Prussia                      Notes Fund II (AI Fund); Notes Fund II(QP Fund)
Lakeside Commons                     Notes Fund II (AI Fund); Notes Fund II (QP Fund
Madison at Valley Manor(Copper       Notes Fund II (AI Fund); Notes Fund II (QP Fund);
Chase)                               Notes Fund III (AI Fund); Notes Fund III (QP Fund)




Mercer                               Notes Fund I(QP Fund
Midtown Land                         NotesJ^und I(QP Fund

Morgan Collins(Avon Phase II         Notes Fund III(QP Fund
Morgan Perry's Crossin               Notes Fund III (AI Fund); Notes Fund III (QP Fund
Overlook                             Notes Fund II(AI Fund); Notes Fund II (QP Fund'
Park Towers                          Notes Fund I(QP Fund); Notes Fund III (AI
                                     Fund); Notes Fund III(QP Fund
Phase II of 2695 Apartments-Main     Notes Fund I(QP Fund); Notes Fund II (AI Fund)
Factor




Publishers                           Notes Fund III(QP Fund)
Rockford Trust Building              Notes Fund I(QP Fund); Notes Fund II (AI Fund)
Steeplechase                         Notes Fund I(QP Fund); Notes Fund III (AI Fund)
The Chemical Building                Notes Fund II (AI Fund); Notes Fund II (QP
                                     Fund); Notes Fund III(QP Fund)
The Reserve at Southpointe II        Notes Fund II (AI Fund); Notes Fund II(QP Fund);
                                     Notes Fund III (AI Fund); Notes Fund III(QP Fund




Woodland Acres                       Notes Fund II (AI Fund); Notes Fund II(QP Fund);
                                     Notes Fund III (AI Fund); Notes Fund III(QP Fund)



              Grand Atlas Property Management, LLC,"Notes Fund Loan/Use Summary,
              April 6, 2019(GA_00009875).
